Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
	Claim(s) 16-19 and 21 were previously pending and were rejected in the previous office action. Claim 21 was amended. Claim(s) 1-15 and 20 were cancelled. Claim(s) 16-19 were left as original or previously presented. Claim(s) 16-19 and 21 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April, 06, 2021, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page(s) 5-16 of Applicant’s Response, filed April, 06, 2021, with respect to the rejection under 35 U.S.C. 112(a) has been fully considered but they are not persuasive.
In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. Here, in this case the provisional drawing shows a block on the left of labelled internet and a block on the right is labelled as Bluetooth. As an initial matter, the claim scope recites the broader term short-range communication that includes communication protocol beyond Bluetooth; therefore, this graph would not be sufficient to show support for claimed invention. Still, the locking mechanism is shown on the Bluetooth side, which, is in communication with delivery personnel and buyers, 

	Applicant, further, argues, on page(s) 11 and 13 that applicant’s specification page 0026 provides additional support for the locking mechanism being isolated from any communication with the internet. Examiner, respectfully, disagrees. As stated above the paragraph 0026 further teaches that short-range happens to be described as “short-range wireless communication e.g., Bluetooth®, radio frequency, infrared, and Zigbee® communication, as well as long-range wireless communications, e.g., radio frequency, cellular network communications, GPS, Wi-Fi, and Land Mobile Radio communications,” which, shows that short-range and long-range communication need not have any distinctions, which, radio frequency and Zigbee can also be included in long range communication, such as covering Wi-Fi’s range too (i.e., internet). Thus, 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, see page(s) 16-17 of Applicant’s Response, filed April, 06, 2021, with respect to the rejection under 35 U.S.C. 103 has been fully considered but they are not persuasive.
	Applicant argues that the 35 USC 103 rejection doesn’t apply since the claims are supported by both the provisional and CIP, which, makes the references non-prior art since they were filed after the effective filing date. Examiner, respectfully, disagrees. Examiner, respectfully, guides applicant’s attention to the above argument for 112(a). Therefore, Miller et al. and Landport still read upon applicant’s limitaitons. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Claim(s) 16-19 and 21. Provisional Application No. 61/932,050 and Continuation-In-Part Application No. 14/606,449 fail to provide support for a locking mechanism of a locker being isolated from any communication with the internet, which, the only communication between the locker and a courier is through a short-range wireless communication protocol. As both the Provisional Application and Continuation-In-Part provide that the wireless transmission is provided “via Bluetooth and/or internet…,” and that “courier transmits their unique courier code, wirelessly, such as via Bluetooth and/or internet…with an locking mechanism…,” see Provisional Application Page 4, Lines 3-16 and Continuation-In-Part Paragraph(s) 0010 and 0012, thus the Provisional and Continuation-In-Part does not provide a basis to exclude all communication with the internet between the carrier and the locking mechanism. Therefore, there is a lack of support for isolating the internet from any communication within the method step(s) of the independent Claim 21 as to well as for the narrowing step(s) of the dependent claim(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 16-19 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 21 recite(s) “…locking mechanism are isolated from any communication with the internet….” Examiner, respectfully, notes that applicant’s specification and drawings fail to provide support for this limitation. As an initial matter, examiner guides applicant’s attention to the advisory action mailed 02/22/2021. Applicant’s specification states “since all of the communications with the lock box happen short-range, the opportunities to "hack" the locking mechanism over the internet are eliminated” which examiner notes seems to provide some support for this isolation radio frequency, infrared, and Zigbee® communication, as well as long-range wireless communications, e.g., radio frequency, cellular network communications, GPS, Wi-Fi, and Land Mobile Radio communications,” which, shows that short-range and long-range communication need not have any distinctions.  Examiner, respectfully, notes that Zigbee can also be included in long range communication, such as covering the Wifi's rage too (i.e., internet). Thus, merely showing that all communication to a lockbox can happen only via short range (i.e., Bluetooth) is not enough to show a lockbox is isolated from any communication from the internet since radio frequency and Zigbee can include communication via internet.  Examiner, respectfully, notes that the specification and drawings lack written description for the locking mechanism is isolated from any communication with the internet. As the specification and/or drawings merely teaches that the locking mechanism can communicate either via short-range and/or long-range. However, Applicant’s claimed limitations, require, that the all communications with the lockbox are isolated from the internet, which, applicant has not provided sufficient description in the specification or drawings as to the above limitation(s). Still further, MPEP 2173.05(i) states that the mere absence of a positive recitation is not a basis for exclusion. Here, the mere showing that all communication is performed in short range is merely absence of positive recitation of having internet communication; therefore it’s not a basis for excluding internet communication. Examiner, respectfully, suggest that applicant consider amending the limitations to recite “wherein the short-range wireless 
Examiner, further, notes that dependent claim(s) 16-19 are rejected based on their dependency of Independent Claim 21, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 10,424,143) in view of “Deliveries: communicating with your delivery service,” Landport, December 28, 2016, (hereinafter: Landport).
Regarding Claim 21, Miller et al., teaches a method for securely receiving a package in a lock box, said lockbox having a receptacle with a door and a locking mechanism operatively arranged to lock or unlock said door, said locking mechanism also having a memory element and a processor arranged to communicate with a courier service communication system exclusively via a short-range wireless communication protocol, the method comprising: (Column 2, Lines 25-30); and (Column 35, Lines 40-45)(Miller et al. teaches a locker that is contains a door, a lock unit, and an area to contain a package (i.e., receptacle), see Column 2, Lines 25-30. Miller et al., further, teaches that the lock unit is able to lock and unlock the door in order to secure the package inside the locker. Miller, also, teaches that each device is able to communicate wireless, via Bluetooth, with the locking unit) 
Storing a predetermined, preprogrammed first unique authentication code in at least one memory element within said locking mechanism of said lock box. (Column 11, Lines 10-20)(Miller teaches that the locker assemblies locking unit (i.e., locking mechanism) is able to permanently store an 
Wherein said memory element and locking mechanism are isolated from any communication with the internet. (Column 11, Lines 25-31); and Column 35, Lines 40-45)(Miller teaches that the locking unit communicates with each of the devices via short range wireless communication such as Bluetooth. Miller et al., further, teaches that the locking unit is able to receive indirect communication, as taught in Column 11, Lines 25-31) 

Storing a second unique authentication code in a first handheld computer of said courier service communication system.  (Column 8, Lines 13-29 ); and (Column 44, Lines 20-25)(Miller teaches delivery personnel are provided with a handheld wireless communication device that has a delivery program that allows the delivery personnel to communicate with the lockers, as taught in Column 8, Lines 13-29. Miller, further, teaches that the central computer system will provide an enabling message to the device that consist of the validation code (i.e., second unique authentication code) to unlock the locker, which, the devices are able to store enabling messages on the user’s device, as taught in Column 44, Lines 20-25)
Wherein said second unique authentication code matches said first unique authentication code. (Column 8, Lines 13-29); (Column 15, Lines 53-65); and (Column 16, Lines 1-10 and 15-29)(Miller teaches that the delivery personnel is able to receive the encrypted enabling message that consist of the validation code (i.e., second unique authentication code). The message will then be transmitted to the locking unit of the locker, which, the locking unit will then decrypt the message and compare the stored validation codes (i.e., first unique authentication code) with the encrypted enabling message code (i.e., second authentication code)  and if they match then the locking unit can determine if the personnel should have access to the locker) 
Receiving a short-range wireless transmission signal from said first handheld computer of said courier service communication system by said locking mechanism.  (Column 8, Lines 15-21); (Column 10, Lines 13-20); (Column 16, Lines 4-10)(Miller teaches that the delivery personnel handheld device (i.e., first handheld computer) that stores an enabling message with a validation code is able to transmit that message to the locking unit via Bluetooth (i.e., short-range wireless transmission). Examiner, respectfully, notes that an access request for delivery of packages can be sent to the locker that contains the enabling message, Column 9, Lines 49-56)  
Wherein said short-range wireless transmission from said first handheld computer to said locking mechanism is not transmitted via the internet. 
Determining by said processor if said short-range wireless transmission signal contains said second unique authentication code. (Column 2, Lines 35-38 and 40-49)(Miller teaches that the locking unit includes a processor and a short-range wireless communication means for communicating with each of the devices when they are proximate to the locking unit, as taught in Column 2, Lines 35-38. The processor is configured to receive the communication means such as an access request from the running program on a device that will validate the request based on the validation code, as taught in Column 2, Lines 40-49. Examiner, respectfully, notes as stated above an access request for the delivery of packages can be sent to the locker, which, the access request contains the enabling message, Column 9, Lines 49-56)
Unlocking said locking mechanism of said lock box if said short-range wireless transmission signal contains said second unique authentication code and matches said first unique authentication code. (Column 2, Lines 
Sensing with at least one sensor that said locking mechanism is unlocked when said door is opened. (Column 10, Lines 4-10); and (Claim 5)(Miller teaches the locking unit contains a sensor that is able to determine the position of the locker door that will determine the door is open when the door unlocks, as taught in Column 10, Lines 4-10)
Sensing with said at least one sensor that said locking mechanism is locked when said door is closed after a package is placed in said lock box. (Column 12, Lines 6-9); and (Column 37, Lines 50-58 and 63-67)(Miller teaches that the sensor is able command the processor to re-lock the locker door in response to receiving a package) 
	With respect to the above limitations: while Miller et al. teaches a lockbox that contains a storage unit with a door, locking unit, sensor, and memory. The lockbox memory is able to store a validation code for unlocking the lockbox. Miller et al., further, teaches that the system will send delivery personnel an enabling message to their 
	But, Landport in the analogous art of delivery lockboxes, teaches registering said first unique authentication code with a courier service communication system.  (Page 1, “Tap into the app” and “establish a new pattern with them”)(Landport teaches that a customer of the lockbox is able to provide delivery instructions with their delivery company, which, can include sharing a code for a lockbox with a delivery company via a smart phone application. Examiner, notes, based on BRI and applicant’s specification the applicant of the lockbox will register the lockbox with a code via a server owned by the courier that will provide the courier with the lock box code, see applicant’s specification 0027. Examiner, notes, that the above limitation reads on applicant’s limitation since the customer is able to provide the courier with lockbox code via smart phone application (i.e., registering first unique authentication code)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art reference to modify the short-range communication delivery system of Miller et al., by incorporating the teachings of a customer registering a validation code to a delivery courier via a mobile application of  

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 10,424,143) in view of “Deliveries: communicating with your delivery service,” Landport, December 28, 2016, (hereinafter: Landport) and further in view of and further in view of Gozar (US 2016/0066733).
Regarding Claim 16, Miller et al., teaches all the limitations as applied to Claim 21 and 
Receiving a first unique shipment tracking number from said handheld computer. (Column 9, Lines 28-32); (Column 12, Lines 1-6)(Miller et al. teaches that a delivery personnel has a handheld device (i.e., first handheld computer) is able to send an access request to a locker, which, the access request can contain a package ID. The package ID can consist of the tracking number associated with the package, which, the locking unit  can receive via Bluetooth or other short range wireless communication) 
Storing said first unique shipment tracking number in said at least one memory element within the locking mechanism. (Column 22, Lines 9-21)(Miller et al. teaches that upon the locker receiving a package ID from 



Sensing with the at least one sensor that said locking mechanism is unlocked when said door is opened. (Column 10, Lines 4-10); and (Claim 5)(Miller teaches the locking unit contains a sensor that is able to determine the position of the locker door that will determine the door is open when the door unlocks, as taught in Column 10, Lines 4-10)
Sensing with said at least one sensor when said door is closed that said locking mechanism is locked. (Column 12, Lines 6-9); and (Column 37, Lines 50-58 and 63-67)(Miller teaches that the sensor is able command the processor to re-lock the locker door in response to receiving a package)
	With respect to the above limitation(s): Miller et al. teaches a delivery person is able to provide a tracking number to a lockbox, which, the lockbox will store the tracking number within the locking mechanism of the lockbox. Miller et al., further, teaches that the locking unit contains a sensor, which, is able to lock, unlock, and re-lock the locker 
	But, Gozar in the analogous art of a lockbox that communicates via short-range for detecting and decoding parcel tracking numbers, teaches 
Receiving a second unique shipment tracking number from a second handheld computer.  (Paragraph(s) 0042 and 0043); (Fig. 6, 602, 608, 610)(Gozar teaches that a customer is able to access a courier server via Bluetooth connection. The customer is then able to receive a tracking number, which, the customer will then preprogram the lock box with the tracking number to accept the package based on a tracking number) 
Wherein said first unique shipment tracking number matches said second unique shipment tracking number.  (Paragraph(s) 0043, 0046, and 0048-0049); and (Claim(s) 1 and 8)(Gozar teaches that either a deliver or a customer is able to access the lockbox via short range communication such as an RFID. The system will determine if the decoded tracking number is an authorized tracking number based on the inputted tracking number by the customer of the lockbox)  
Unlocking the locking mechanism if the first unique shipment tracking number and the second unique shipment tracking number match. (Paragraph(s) 0049, 0050, and 0052); and (Claim(s) 1 and 8)(Gozar teaches that if the decoded tracking number is authorized then 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art reference to modify the short-range communication delivery system of Miller et al. and a customer registering a validation code for a lockbox of Landport , by incorporating the teachings of a customer programming a lockbox with a tracking number for delivery’s, which, the lockbox will compare the programmed tracking number to a delivery persons tracking number in order to unlock the lockbox for delivery and/or pickup of Gozar, since the prior art reference is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide an automatic generation of tracking receipts as parcels are scanned in the lockbox and to help secure locked storage of parcels. (Gozar: Paragraph 0053)

	Regarding Claim 17, Miller/Landport/Gozar, teaches all the limitations as applied to Claim 16 and storing within the at least one memory element of the locking mechanism: 
A first unique device identification code associated with the first handheld computer.  (Column 8, Lines 12-21); Column 22, Lines 64-67); and (Column 23, Lines 1-5)(Miller et al. teaches that during a delivery event the memory of the locking unit is able to store a respective device ID from the device that initiates the event. Examiner, respectfully, notes that each 
A second unique device identification code associated with the second handheld computer. (Column 8, Lines 21-25); (Column 22, Lines 64-67); and (Column 23, Lines 1-5)(Miller et al. teaches that during a collection event the memory of the locking unit is able to store a respective device ID from the device that initiates the event. Examiner, respectfully, notes that the each consumer has a mobile phone for collecting a package from a locker (i.e., second handheld computer)) 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 10,424,143) in view of “Deliveries: communicating with your delivery service,” Landport, December 28, 2016, (hereinafter: Landport) and further in view of and further in view of Gozar (US 2016/0066733) and further in view of Torres et al. (US 20150186840).
	Regarding Claim 18, Miller et al./Landport/Gozar, teaches all the limitations as applied to Claim 16 and storing within the at least one memory element of the locking mechanism: 
A first date and a first time associated with the receiving of the second unique authentication code sent from said first handheld computer. (Column 9, Lines 49-55); (Column 34, Lines 66-67); (Column 35, Lines 1-5)(Miller et al. teaches that a date and time will be included with an access request, which, the access request includes a validation code (i.e., second 

	With respect to the above limitation(s): while Miller et al. teaches a delivery personnel device is able to provide a date and time to a locking unit with an access request that includes an validation code. Miller et al., further, teaches that the locking unit is able to store a package ID, which, consist of a package tracking ID. However, Miller et al./ Landport/Gozar, do not explicitly teach a locking mechanism receiving a date and time associated with a tracking number. 
But, Torres et al. in the analogous art of delivering a package to secure locker, teaches a second date and time associated with the receiving of the unique shipment tracking number from the second handheld computer. (Paragraph(s) 0067-0068)(Torres et al. teaches that the delivery person is able to deliver a package to a locker. The locker contains a database, which, the database will store notice information. Further, teaches that the notice information can consist of the package tracking information and the date and time that the package was stored in the locker) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the short-range communication delivery system of Miller et al., a customer registering a validation code for a lockbox of Landport, and a customer programming a lockbox with a tracking number for delivery’s, which, the lockbox will compare the programmed tracking number to a delivery persons , since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve efficiency and reduce error in delivering a package by the delivery company. (Paragraph 0013) 

	Regarding Claim 19, Miller et al./Landport/Gozar, teaches all the limitations as applied to Claim 16 and sending a confirmation via wireless communication to said second handheld computer that the package has been delivered 

	But, Torres et al. in the analogous art of electronic smart lockers, teaches sending a confirmation when the said at least one sensor of said locking mechanism is engaged after the package is removed and the said door of said lock box is closed. (Paragraph(s) 0070-0072)(Torres et al. teaches that a recipient of the package can remove the parcel and close the locker door, which, the system will use sensors to determine that a parcel was removed from the locker and the door is secure and locked. Torres et al., further, teaches that after the parcel has been removed then the recipient will be charged a storage fee, which, a notice will be provided to the recipient in reference to the storage fee (i.e., confirmation notice))
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the short-range communication delivery system of Miller et al., a customer registering a validation code for a lockbox of Landport, and a customer programming a lockbox with a tracking number for delivery’s, which, the lockbox will compare the programmed tracking number to a delivery persons tracking number in order to unlock the lockbox for delivery and/or pickup of Gozar, by , since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent parcel theft. (Torres et al.: Paragraph 0005) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto (US 2004/0243426). Hashimoto teaches a client can make a delivery request to a collection/delivery box located outside of the client’s home. Hashimoto, further, teaches that the collection/delivery box CPU can store a personal identification number, which, is used to instruct a door lock mechanism to lock and unlock. Hashimoto, also, teaches that the collection/delivery box is capable of close wireless communication, which, the delivery personnel is able to use Bluetooth communication to unlock the collection/delivery box using a personal identification number, see paragraph(s) 0046, 0052, and 0087.
Camp (US 2015/0112887). Camp teaches a locker that is able to generate a lock/unlock code, which, the code will be provided to an online marketplace application and then to a shipping carrier. The shipping carrier will then provide the code to the locker, which, will then unlock the 
“Chapter 7: Long range and short range communication networks,” Sacramento State University, https://www.csus.edu/faculty/k/preetham.kumar/assets/pdfs/chapter-7.pptx, (hereinafter Communication). Communication teaches various types of wireless networks and their respective ranges. Communication, further, teaches that ZigBee covers the range of Wi-Fi (i.e., internet), see slide 2. 
“A Quantitative Analysis of the ZigBee Wireless Standard,” Schneier Electric, 06/2011, (hereinafter ZigBee). ZigBee teaches various types of wireless networks and their respective ranges. Communication, further, teaches that ZigBee covers the range of Wi-Fi (i.e., internet), see page 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628